Case 20-50496-btb Doci1 Entered 05/12/20 09:57:13 Page 1 of 12

 

United States Bankruptcy Court for the:

DISTRICT OF NEVADA

Case number tit known) Chapter 11

 

EJ Check if this an
amended filing

 

 

Official Form 201
Voluntary Petition for Non-individuals Filing for Bankruptcy 04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known}. For more information, a separate document, Instructions for Bankruptcy Forms for Non-individuais, ts avaitable,

41. Debtor's name EXTRACTECH, LLC

 

2. All other names debtor
used in the last 8 years

Include any assumed
names, rade names and
doing business as names

 

3. Debtor's federal
Employer Identification  XX-XXXXXXX

 

 

 

 

Number (EIN)
4. Debtor's address Principal place of business Mailing address, if different from principal piace of
. business
103 MCLEOD ST.
Yerington, NV 89447
Number, Street, City, State & ZIP Cade P.O, Box, Number, Street, City, State & ZIP Code
Lyon Location of principal assets, if different from principal
County place of business

 

Number, Street, City, State & ZIP Code

 

5. Debtor's website (URL)

 

 

6. Type of debtor FA Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP)

(J Partnership (excluding LLP)
CI Other. Specify:

 

 

Official Form 2014 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1
Case 20-50496-btb Doci1 Entered 05/12/20 09:57:13 Page 2 of 12

Debtor EXTRACTECH, LLG

Case number (if known)

 

Name

 

7. Describe debtor's business A. Check one:

EI Health Care Business (as defined in 11 U.S.C. § 101(27A)}
EF) Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
C1 Railroad (as defined in 11 U.S.C. § 101(44))

C1 Stockbroker (as defined in 17 U.S.C. § 101(53A)})

Ei Commodity Broker (as defined in 14 U.S.C. § 10446))

C1 Clearing Bank {as defined in 11 U.S.C. § 78113)

§3 None ofthe above _

B. Check aif that apply

CI Tax-exempt entity (as described in 26 U.S.C. §501)

C1 investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
EC] Invesiment advisor (as defined in 15 U.S.C, §80b-2(a)(11})

G. NAICS (North American industry Classification System) 4-digit code that best describes debtor.
See hitp//www.uscourts.gov/four-digit-nationai-association-naics-codes.

 

8. Under which chapter of the
Bankruptcy Code is the
debtor filing?

A debtor who is a “smail
business debtor" must check
the first sub-box. A debtor as
defined in § 1182(4} who
elects fo proceed under
subchapter V of chapter 11

(whether or not the debtor is a
“small business debter') must

check the second sub-box.

Check one:
EJ Chapter 7
EJ Chapter 9

&I Chapter 11. Check all that apply.

(1 The debtor is a smmail business debtor as defined in 71 U.S.C. § 701(51D), and its aggregate
noncontingent liquidated debts (excluding debts owed to insiders or affiliates} are less than
$2,725,625. lf this sub-box is selected, attach the most recent balance sheet, statement of
operations, cash-flow statement, and federal income tax return or if any of these documents do not
exist, follow the procedure in 11 U.S.C. § 11#6(1}(B).

[The debtor is a debtor as defined in 11 U.S.C. § 1182(1}, its aggregate noncontingent liquidated
debts (excluding debts owed to insiders or affiliates} are fess than $7,500,000, and it chooses to
proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
balance sheet, statement of operations, cash-flow statement, and federal income tax return, of if
any of these documenis do not exist, follow the procedure in 11 U.S.C. § 1116(1}(B).

A plan is being filed with this petition.

Oo

Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
accordance with 11 U.S.C. § 1126(b).

The debtor is required to file periodic reports (for example, 16K and 10Q) with the Securities and
Exchange Commission according to § 13 or 75(d) of the Securities Exchange Act of 1934. File the
Attachment to Voluntary Petition for Non-individuals Filing for Bankruptcy under Chapter 71
(Official Form 201A) with this form.

(The debtor is a shel! company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
7] Chapter 12

 

9. Were prior bankruptcy
cases filed by or against
the debtor within the fast &
years?

if more than 2 cases, attach a

separate list.

EB No.
Cl Yes.

When
When

District Case number

 

District Case number

 

 

10. Are any bankruptcy cases
pending or being filed by a
business partner or an
affiliate of the debtor?

List ali cases. if more than 1,
attach a separate list

No
C) Yes.

Debtor Relationship

 

District When Case number, if known

 

 

Official Form 201

Voiuntary Petition for Non-Individuals Filing for Bankruptcy page 2
Case 20-50496-btb Doci1 Entered 05/12/20 09:57:13 Page 3 of 12

Debtor EXTRACTECH, LLC Case number (if known)

 

 

Name

11. Why is the case filed in Check aif that apply:
this district? ;
Ei Debtor has had its domicite, principat place of business, or principal assets in this district for 180 days immediately
preceding the date of this petition or for a longer part of such 180 days than in any other district.

[= Abankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

 

12. Does the debtorowner Eno

have possession of an
real property or personal Cl ves. Answer below fer each property that needs immediate attention. Attach additional sheets if needed.

property that needs

immediate attention? Why does the property need immediate attention? (Check alf that apply.)

it poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What is the hazard?

 

CO it needs te be physically secured or protected from the weather.

(J It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).

(3 Other

 

Where is the property?

 

Number, Street, City, State & ZiP Cade
Is the property insured?

ONa
Cl Yes. Insurance agency

 

Contact name

 

Phone

 

 

   

Statistical and administrative information

 

43. Debtor's estimation of . Check one:
available funds
ES Funds will be available for distribution to unsecured creditors.

Cl After any adrninistrative expenses are paid, no funds will be available to unsecured creditors.

 

 

14. Estimated number of C7 4-49 CJ 1,000-5,000 C1] 25,001-50,000
creditors [1 50-99 C1 s901-10,000 1 50,001-100,000
#8 450-199 C1 10,004-25,000 EF More than100,000
(3 200-999
13. Estimated Assets Ci $0 - $50,000 [1] $1,000,001 - $10 million EI $500,000,001 - $1 billion

7 $50,001 - $400,000
C2 $100,001 - $500,000
CI $500,001 - $1 million

EA $10,000,001 - $50 million
[J $50,000,001 - $100 million
[1 $100,000,001 - $500 mifion

C1 $1,000,000,001 - $10 billion
(2) $10,000,000,001 - $56 billion
[] More than $50 billion

 

16. Estimated liabilities CJ $0 - $50,000
(3 $50,001 - $100,000
Gi $100,061 - $500,000
CJ $500,001 - $1 million

Ea $1,000,001 - $40 million

(3 $10,000,001 - $50 million
CJ $50,000,001 - $400 million
[7 $100,006,004 - $500 milion

C1 $500,000,001 - $1 billion

£4 $1,000,000,001 - $16 biflian
FE) $10,600,000,001 - $50 billion
[J More than $50 billion

 

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy

page 3
Case 20-50496-btb Doci1 Entered 05/12/20 09:57:13 Page 4 of 12
Debtor EXTRACTECH, LLC Case number (if knows)

 

 

Name

  

Request for Relief, Declaration, and Signatures

 

WARNING -- Bankruptcy fraud is a serious crime. Making a false staternent in connection with a bankrupicy case can result in fines up to $500,000 or
imprisonment for up to 20 years, or both. 18 U.S.C. §§ 752, 1344, 1519, and 3571.

17. Declaration and signature
of authorized The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
representative of debtor
| have been authorized to file this petition on behalf of the debtor.
Ehave examined the information in this petition and have a reasonable belief that the information is true and correct.
i declare under penalty of perjury that the foregoing is true and correct.

Executed on May 12, 2020

 

 

MM /DDIYYYY
X ‘si DAVID NEISINGH DAVID NEISINGH
Signature of authorized representative of debtor Printed name

Tite MANAGER

 

 

18. Signature of attorney * ‘s/ ALAN SMITH, ESQ. Date May 12, 2020

 

 

Signature of attorney for debtor MM /DDIYYYY

ALAN SMITH, ESQ.
Printed name

LAW OFFICES OF ALAN R. SMITH
Firm name

505 RIDGE STREET

Reno, NV 89501
Number, Street, City, State & ZIP Code

Contactphone 7752876850 Emailaddress arsnevada52@gmaii.com

 

1449 NV
Bar number and State

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 4
Case 20-50496-btb Doci1 Entered 05/12/20 09:57:13 Page 5 of 12

United States Bankruptcy Court
District of Nevada

Inre | EXTRACTECH, LLG Case No.

 

Debtor(s) Chapter ti

VERIFICATION OF CREDITOR MATRIX

I, the MANAGER of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.

Date: May 12, 2020 fs DAVID NEISINGH

DAVID NEISINGH/MANAGER
Signer/Title

Software Copyright (c) 1996-2020 Best Case, LLC « www.besicase.com Best Case Bankruptcy
Case 20-50496-btb Doci1 Entered 05/12/20 09:57:13

BATRACTECH, LLC
103 MCLEOD ST.
YERINGTON, NV 89447

ALAN SMITH, ESQ.

DAW OFFICES OF ALAN R. SMITH
505 RIDGE STREET

RENO, NV 89501

INTERNAL REVENDE SERVICE
PO BOX 7346
PHILADELPHIA, PA 13101-7346

Page 6 of 12

NEVADA DEPARTMENT OF MOTOR VEHICLES

LEGAL DIVISION
855 WRIGHT WAY
CARSON CITY, NV 89711

NEVADA DEPARTMENT OF TAXATION
BANKRUPTCY SECTION

555 E. WASHINGTON

STE 1300

LAS VEGAS, NV 89101

NEVADA LABOR COMMISSTON
1818 E. COLLEGE DRIVE
#102

CARSON CITY, NV 89706

OFFICE OF TRE UNITED STATES TRUSTEE

300 BOOTH STREET ROOM 3009
RENO, NV 89509

347 LABES

19 GREG STREET
STE 148

SPARKS, NV 89431

420 PACKAGING

1150 NORTH RED GUM STREET
STE F

ANAHEIM, CA 92806

A-i NATIONAL FERE CoO.
PO BOX 6783
CAROL STREAM, IL 60197

ACE HARDWARE
Li9W, BRIDGE STREET
YERINGTON, NV 89447

AFFORDABLE PROPANE
PO BOX 659
YERINGTON, NV 89447
Case 20-50496-btb Doci1 Entered 05/12/20 09:57:13 Page 7 of 12

ALFREDO GONZALEZ
ADDRESS UNKNOWN

ALHAMBRA
6750 DISCOVERY BLVD
MABLETON, GA 30126

ARMSTRONG TRANSPORT GROUP
PO BOX 74815
CHICAGO, IL 60694

ARNOLD MACHINERY COMPANY
2975 WEST 2100 SOUTH
SALT LAKE CITY, UT 84119

BEST LIFE
PO BOX 19721
IRVINE, CA 32623

BRAGG CRANE SERVICES
PO BOX 727
LONG BEACH, CA 90801

BRUCE LAW CORPORATION
5975 HOME GARDENS DRIVE
RENO, NV 89502

CALIFORNIA SPECIAL FOOD
1972 AIRWAY DRIVE
HOLLISTER, CA 95023

CARLSEN & ASSOCIATES
1439 GROVE STREET
HEALDSBURG, CA 95448

CKI ALARM

2155 GREEN VISTA DRIVE
#201

SPARKS, NV 89431

CITY OF YERINGTON
i102 S MAIN STREET
YERINGTON, NV 89447

D&S WASTE REMOVAL
PO BOX 834
YERINGTON, NV 89447

DB-JB INVESTMENTS, LLC
539 RIVERSIDE DR
RENO, NV 89503
Case 20-50496-btb Doci1 Entered 05/12/20 09:57:13 Page 8 of 12

DICKINSON WRIGHT PLCC
100 W. LIBERTY STREET
STE 940

RENC, NV 89501

DISCOUNT GARAGE DOORS
ADDRESS UNKNOWN

DOTSON LAW

9355 RENO CORPORATE DRIVE
STE 100

RENO, NV 89511

FOUNDRY

255 N. SIERRA STREET
STE 140

RENO, NV 89501

FRONTIER BUSINESS
PO BOX 5157
TAMPA, FL 33675

GO PARTNERSHIP LIMITED
LIMITED ACCOUNTING DEPT 15
15 ODGEN PARK

BRACKNELL, RG12 SAF

GRAINGER
7O1 GRAINGER WAY
MINOOKA, IL 60447

HERNANDEZ ELECTRIC, LLC
340 FREEPORT BLVD

STE 1

SPARKS, NV 89431

HIGH PLAINS PARTNERS, LLC
C/O CECILIA LEE, ESQ.

448 RIDGE STREET

RENO, NV 89501

IRIS LAB SOLUTIONS
3150 E. PICO STREET
LOS ANGELES, CA 90023

JAMES BARKLEY, CPA
14905 LA BRIANA AVE
RENO, NV 89511

JEFF J. RIFE & ASSOCIATES
102 S. CENTER STREET
YERINGTON, NV 89447

JOHN DEERE
ADDRESS UNKNOWN
Case 20-50496-btb Doci1 Entered 05/12/20 09:57:13 Page 9 of 12

JUSTIN MOORE
103 MCLEOD STREET
YERINGTON, NV 89447

JW WELDING SUPPLIES & TOOLS
1155 TAYLOR PLACE
YERINGTON, NV 6944?

LYON COUNTY CLERK/ TREASURER
27 SOUTH MAIN STREET
YERINGTON, NV 89447

MARRACCINI
617 MAIN STREET
YERINGTON, NV 89447

MATT MCCORMACK
302 DAYTON STREET
YERINGTON, NV 89447

MCMASTER-CARR
PO BOX 7690
CHICAGO, IL 60680

MILES CONSTRUCTION
61 INDUSTRIAL PARKWAY
CARSON CITY, NV 89706

NV ENERGY
PO BOX 30073
RENO, NV 89520

OLD DOMINION FREIGHT LINE
PO BOX 742296
LOS ANGELES, CA 90074

PERI & SONS FARMS
430 STATE ROUTE 339
YERINGTON, NV 89447

PHOENIX EQUIPMENT COMPANY
333 BROAD STREET
RED BANK, NJ O7701

POLYSOL, INC
4410 SHARPS ROAD
RENO, NV 89519

PRAXAIR
1300 GLENDALE AVE
SPARKS, NV 89431

PREFERRED NETWORK
28 N MAIN STREET
YERINGTON, NV 89447
Case 20-50496-btb Doc1 Entered 05/12/20 09:57:13 Page 10 of 12

PURE WATER SYSTEMS NEVADA
245 WINTER STREET
RENO, NV 89503

R&M SECURITY
406 TRONWOOD COURT
YERINGTON, NV 8944?

RAVAGO CHEMICALS NORTH AMERICA
WESTERN REGION DEPT. 34748
PO BOX 3900

RENNER EQUIPMENT COMPANY
402 W BRIDGE STREET
YERINGTON, NV 8944?

ROBERT A. GARRETT
PO BOX 1335
YERINGTON, NV 89447

SHAWN NELSON
ADDRESS UNKNOWN

SKIPJACK PREMIUM FINANCE COMPANY
16150 YORK ROAD

STH FL

COCKEYSVILLE, MD 21030

SMITH FOOD MACHINERY INC
1133 N BROADWAY
STOCKTON, CA 95205

SNYDER MECHANICAL
ADDRESS UNKNOWN

SOUTHWEST GAS CORP
PO BOX 28890
LAS VEGAS, NV 89193

SOUTHWEST RAPID REWARDS
PO BOX 6294
CAROL STREAM, IL 60197

TANGENT MEMBRANES INC.
17379 RIVER RANCH RD
GRASS VALLEY, CA 95949

THE VINTNER VAULT
2794] DIAZ RD

STE B

TEMECULA, CA 92590

THOLL FENCE
800 GLENDALE AVE
SPARKS, NV 89431
Case 20-50496-btb Doc1 Entered 05/12/20 09:57:13 Page 11 of 12

TRUE VALUE HARDWARE
401 WEST GOLDFIELD AVE
YERINGTON, NV 89447

ULINE
PO BOX 88741
CHICAGO, IL 60680

UPS
PO BOX 894820
LOS ANGELES, CA 90189

VINCENT CORPORATION
2810 E. 5TH AVE
TAMPA, FL 33605

WEDCO
PO BOX 1131
RENO, NV 89504

WEED HEIGHTS DEVELOPMENT LLC
2 AUSTIN DRIVE
YERINGTON, NV 89447

YERINGTON AUTO PARTS
800 W. GOLDFIELD AVE
YERINGTON, NV 89447
Case 20-50496-btb Doc1 Entered 05/12/20 09:57:13 Page 12 of 12

Name, Address, Telephone No. & 1.D. No.
ALAN SMITH, ESQ.

505 RIDGE STREET

Reno, NV 89504

 

 

7752876850
1449 NV
UNITED STATES BANKRUPTCY COURT
District of Nevada
In Re

EXTRAGTECH, LLC
BANKRUPTCY NO.
CHAPTER NO. 71

 

Debtoris)

 

DECLARATION RE; ELECTRONIC FILING OF PETITION
SCHEDULES, STATEMENTS AND PLAN (if applicable)

PART | - DECLARATION OF PETITIONER

[We] DAVID NEISINGH _ and ,_ the undersigned debtor(s) hereby declare under penalty of
perjury that the information | have given my attorney and the information provided in the electronically filed petition,
statements, schedules, amendments and plan (if applicable) as indicated above ts true and correct. | consent to my
attorney filing my petition, this declaration, statements, schedules and plan (if applicable) as indicated above to the United
States Bankruptcy Court. | understand that this DECLARATION RE: ELECTRONIC FILING is to be filed with the Clerk
once all schedules have been filed electronically but, in no event, no later than 15 days following the date the petition was
electronically filed. | understand that failure to file the signed original of this DECLARATION will cause my case to be
dismissed pursuant to 11 U.S.C. § 707(a\(3) without further notice.

O If petitioner is an individual whose debts are primarily consumer debts and has chosen to file under
chapter 7 or 13. | am aware that | may proceed under chapter 7, 11, 12, or 13 of 11 United States Code,
understand the relief available under each such chapter, and choose to proceed under chapter 7 or 13. |
request relief in accordance with the chapter specified in this petition.

Bi {If petitioner is a corporation or partnership] | declare under penalty of perjury that the information
provided in this petition is true and correct, and that | have been authorized to file this petition on behalf of
the debtor. The debtor requests relief in accordance with the chapter specified in this petition.

Dated: May 12, 2020

Signed: /s/ DAVID NEISINGH
DAVID NEISINGH/MANAGER
(Applicant)

PART II - DECLARATION OF ATTORNEY

i, the attorney for the petitioner named in the foregoing petition, declare that, | have informed the petitioner that
fhe or she] may proceed under chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each such chapter.

Dated: May 12, 2020

Signed: /s/ ALAN SMITH, ESQ.
ALAN SMITH, ESQ.
Attorney for Debtor(s)

 

 

Software Copyright (c) 1996-2020 Best Case, LLC - www.besicase.com Sest Case Banicuplcy
